Yu, J.
¶22 (dissenting) — This case is less about the operation of the Public Records Act (PRA), chapter 42.56 RCW, than it is about the fundamentals of civil procedure. The question before us, contrary to the majority’s assertion, is not whether public records related to West Sound Narcotics Enforcement Team (WestNET) are immune from disclosure. Clearly they are not, since Worthington admits that Kitsap County and other agencies have made West-NET records available to him. Rather, the question is only the proper party against whom a dispute about those records can be brought in court. Here, Worthington requested and received records from Kitsap County but challenged Kitsap County’s responses by suing WestNET, which is not a legal entity. Because WestNET lacks the capacity to be *513sued, I would affirm the Court of Appeals. Members of the public can obtain records relating to WestNET by requesting them from its component agencies, and if a dispute arises, suing those component agencies. ■
¶23 Though this case implicates the PRA, the majority reduces its discussion of the underlying PRA requests to a single sentence. A more thorough review of Worthington’s complaint and attached exhibits is useful. Between 2010 and 2011, Worthington submitted four requests for public records related to the operation of “WestNET,” the shorthand term for a group of 10 agencies jointly investigating drug crimes. He sent each of these requests by e-mail to employees of Kitsap County — only one of WestNET’s 10 members — who responded by letter to each request and provided Worthington at least some responsive records. For example, Kitsap County replied to one request by “present-ting] a stack of papers” for Worthington’s review. Clerk’s Papers (CP) at 2. In response to another, the county “indicated [it] [w]ould release 539 pages of documents,” which constituted its “entire investigative file.” CP at 4, 35. As the majority acknowledges, “Worthington would have been aware that the response[s] came from [Kitsap County], rather than WestNET, because [Kitsap County] sent the disclosures on its own letterhead.” Majority at 504.
¶24 Worthington’s complaint alleges that Kitsap County’s responses were incomplete, in violation of the PRA. The merits of that claim are not before us because instead of suing Kitsap County, Worthington named “WestNET” as the defendant. This is why I depart from the majority opinion. This case is not about whether “parties to an interlocal agreement [can] establish . .. that their own task forces do not exist for the purpose of the PRA,” majority at 503, or whether an interlocal agreement can “provide for task force immunity” from records requests. Id. at 509. Kitsap County’s disclosures in response to Worthington’s requests confirm that records held by agencies related to interlocal cooperatives, like WestNET, are disclosable under the PRA. *514Instead, this case is only about procedure: Does WestNET have legal capacity to be a defendant or should Worthington have sued Kitsap County and/or other WestNET members instead?
¶25 Capacity is a fundamental principle of civil procedure. Since capacity relates to the intrinsic right to be in court, “[i]f a person or entity lacks capacity to sue or be sued, it cannot be a party in a court action.” 14 Karl B. Tegland, Washington Practice: Civil Procedure § 11:7, at 386 (2d ed. 2009). Thus the dispositive question is whether WestNET is an entity capable of suit. Entities are creatures of statute, and those statutes control the scope of the entities’ existence. Counties, municipal corporations, and state agencies, for example, each have the capacity to be sued because they spring from enabling statutes that expressly create separate legal entities. See RCW 36.01.010 (counties); RCW 35.58.180 (municipal corporations).
¶26 But not all government bodies have legal capacity. In Roth v. Drainage Improvement District No. 5, 64 Wn.2d 586, 589-90, 392 P.2d 1012 (1964), this court dismissed an action against a drainage improvement district organized by Clark County under chapter 85.08 RCW, holding the district “is not a municipal corporation or a quasi-municipal corporation and does not have the capacity to sue or to be sued” (Emphasis added.) We reached this conclusion by analyzing chapter 85.08 RCW to determine if the statute contemplated that the district would be a separate legal entity. We cited several sections that vested ultimate control over the district with the county and thus concluded that drainage districts under that statute are subordinate to, and not separate entities from, the counties in which they operate. Therefore, the county was the only viable defendant. Id. (citing Linn v. Walla Walla County, 99 Wash. 224, 169 P. 323 (1917)).
¶27 Courts in this state have used Roth’s enabling-statute analysis to determine if a government body named as a defendant is a separate legal entity with capacity. *515Those courts have concluded no with respect to boards of county commissioners, the Snohomish County Council, the Pierce County Prosecuting Attorney’s Office, the Pierce County Department of Assigned Counsel, the Mason County Jail, and the Seattle Public Library. See Foothills Dev. Co. v. Clark County Bd. of County Comm’rs, 46 Wn. App. 369, 376-77, 730 P.2d 1369 (1986); Nolan v. Snohomish County, 59 Wn. App. 876, 883, 802 P.2d 792 (1990); Day v. Pierce County Prosecuting Att’y’s Office, noted at 167 Wn. App. 1052 (2012); Vannausdle v. Pierce County Dep’t of Assigned Counsel, noted at 149 Wn. App. 1054 (2009); Shackelford v. Mason County Jail, 2013 WL 5786094, at *3, 2013 U.S. Dist. LEXIS 154519 (W.D. Wash. Oct. 28, 2013) (court order); Leeson v. McKinney, noted at 92 Wn. App. 1052 (1998).10 None of the enabling statutes for these bodies created separate legal entities, and in each case the proper defendants were the counties or, as to the library, the city of Seattle.
¶28 Thus, the majority should have examined the statute enabling WestNET’s existence — the Interlocal Cooperation Act (ICA), chapter 39.34 RCW — to determine if WestNET is a separate legal entity with the capacity to be sued. Both the ICA and the majority clearly answer that question: “the statute allows [counties and municipalities] to enter into interlocal agreements without necessarily forming a separate legal entity.” Majority at 504 (emphasis added) (citing RCW 39.34.030(4)). The terms of the inter-local agreement dictate whether the cooperative is merely an aggregation of its component entities or whether it creates a new entity in itself. RCW 39.34.030(3)-(4). And the terms of the agreement creating WestNET and the majority are equally clear that the agreement “ ‘do[es] not intend to create ... a separate legal entity.’ ” Majority at 504 (quoting *516Resp’t’s Suppl. CP at 127). As a result, I would apply Roth and hold WestNET is not a separate legal entity and lacks the capacity to be sued, and find that WestNET’s component entities are the only viable defendants in this case. Those component entities are the “agencies” subject to the PRA that allow the public to obtain records related to WestNET’s operation. RCW 42.56.010, .070.
¶29 The majority rejects this result for two reasons, both unrelated to capacity. First, it holds that a subsection in the ICA — RCW 39.34.030(5) — requires we look to facts beyond the agreement’s terms to determine if WestNET is an entity with obligations under the PRA. But subsection (5) speaks only to the obligations of WestNET’s members, not of WestNET itself. The subsection provides that interlocal agreements cannot “relieve [ ] any public agency of any obligation or responsibility” otherwise required by law. RCW 39.34.030(5); see also RCW 39.34.030(2) (distinguishing a “public agencfy],” like WestNET’s component members, from its cooperative undertakings, like WestNET). The plain language of subsection (5) merely reaffirms that counties and municipalities cooperating under the ICA have existing legal obligations; it does not impose any obligations on the interlocal cooperatives those entities join. Simply put, Kitsap County cannot contract away its responsibilities under the PRA, but neither is WestNET required to assume them,11 and the agreement here is unequivocal that “[a]ll rights, duties and obligations of the [contributing agency] shall remain with the contributing agency.” Resp’t’s Suppl. CP at 128. Worthington’s action likewise remains only against WestNET’s component members, and each member remains obligated to comply with the PRA for records it holds related to WestNET operations.
*517¶30 Second, the majority suggests that the overriding purpose of the PRA trumps the fundamental issue of whether WestNET has the capacity to be sued. While I wholeheartedly agree with the PRA’s purpose, I cannot endorse the majority’s result-oriented capacity analysis. “Questions relating to capacity are resolved by looking to the characteristics of the party, rather than the circumstances of a particular claim.” Tegland, supra, § 11:7, at 386 (emphasis added). In other words, a party’s capacity to be sued should not depend on the statutory claim the plaintiff asserts. Because the majority overlooks this principle and instead focuses on vindicating the PRA, its opinion creates the odd result where WestNET is an “entity” that can be sued under the PRA but not under other statutes. For example, Worthington could not sue WestNET in federal court for alleged constitutional violations under 42 U.S.C. § 1983. There, as should be the case here, he would need to bring an action against WestNET’s component entities. See Hervey v. Estes, 65 F.3d 784, 791-92 (9th Cir. 1995) (holding “TNET,” a Tacoma-area drug task force also organized under the ICA, is not a person subject to suit since its interlocal agreement “d[id] not contemplate a separate legal entity”).
¶31 The majority reaches its outcome with noble intentions. As the majority opinion acknowledges, the ICA contemplates that some interlocal agreements will not create an entity with powers separate from those of its individual components. That possibility creates some administrative problems. The ICA seeks to address those problems by requiring two additional provisions in interlocal agreements that do not create separate legal entities: (1) the agreement must identify an administrator or a joint board responsible for the interlocal cooperative and (2) it must specify how the cooperative acquires, holds, and disposes of property. RCW 39.34.030(4). Noticeably absent from this list of additional required provisions is one identifying a records custodian charged with responding to PRA re*518quests. Such omission results in many of the policy concerns the majority cites to support its conclusion that WestNET is a stand-alone entity. See majority at 511 (noting that “without any designated keeper of WestNET records, the coordination of documents among the 10 contributing municipalities could potentially render disclosure requests ... impractical or cumbersome”).
¶32 It might be good policy to require interlocal agreements to designate a records custodian who can coordinate records requests among the cooperative’s component agencies. Doing so would relieve requestors from sending multiple requests, would ensure all agencies with responsive records receive the request, and would discourage perfunctory denials of requests. But the plain language of the ICA does not require interlocal agreements to address public records requests. It is not this court’s job to insert words into statutes or create judicial fixes, even if we think the legislature would ultimately approve of the result. Statutes that frustrate the purpose of others, though perhaps unintentional, are “purely a legislative problem.” State ex rel. Hagan v. Chinook Hotel, Inc., 65 Wn.2d 573, 578, 399 P.2d 8 (1965).
¶33 In sum, WestNET has no life independent of the separate entities that are parties to the interlocal agreement. I would affirm the Court of Appeals because WestNET is not a separate legal entity and has no capacity to be sued, and capacity is a legal question that a trial court can resolve on a CR 12(b)(6) motion. The Court of Appeals properly affirmed the trial court’s dismissal.
¶34 I respectfully dissent.
Madsen, C.J., and Fairhurst, J., concur with Yu, J.

 And, though not binding here, one court has found WestNET specifically is “not a legal entity and is therefore not a proper defendant.” Wood v. Kitsap County, 2007 WL 1306548, at *1 n.3, 2007 U.S. Dist. LEXIS 32634, at *1 n.3 (W.D. Wash. May 3, 2007).


 The ICA permits, but does not require, counties and municipalities to discharge their legal obligations through interlocal cooperatives. RCW 39.34.030(5)(a) (providing “a joint board . .. may [offer performance] in satisfaction of the [public agenc's] obligation or responsibility’ (emphasis added)). WestNET did not purport to perform on behalf of Kitsap County, so this subsection is inapplicable.